340 S.W.3d 306 (2011)
Isaiah MARIN, Movant,
v.
STATE of Missouri, Respondent.
No. ED 94823.
Missouri Court of Appeals, Eastern District, Division Five.
April 12, 2011.
Andrew E. Zleit, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Isaiah Marin (Movant), alleging the plea court failed to determine whether a seven year plea offer had been made to Movant, appeals from the motion court's Findings of Fact, Conclusions of Law and Judgment (Judgment) denying his motion for post-conviction relief without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).